DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the trademark VELCRO® is not accompanied by generic terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 4, use of Velcro® in the claim renders the claim indefinite since the trademark or trade name is used in the claim as a limitation to identify or describe a particular material or product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0243327 (“Kimock et al.”).
As regards claim 1, Kimock et al. discloses medical headgear that anticipates Applicant’s presently claimed invention.  More specifically, Kimock et al. discloses suboccipital compression pad (flexible band 100, which comprises a central portion 110), comprising: a pad member (111a,112a) configured to contact an occipital region of a patient (111a,112a are positioned on the central portion and in contact with the occipital region of the user, see Figs. 4 and 5, and 111a is constructed from silicone rubber which is inherently compressive, see para. [0036], lines 1-3); and a pair of securing straps (constituted by first elastic portion 120 and second elastic portion 130) extending respectively from opposing ends of the pad member, at least one of the securing straps being provided with a fastening member (first fastener 141 or second fastener 151) at a distal end thereof (see Figs. 7 and 8) and configured to fasten the at least one of the securing straps to the other securing strap proximate the forehead of the patient to compress the pad member to the occipital region (see Figs. 3 and 4 and para. [0090] which discloses the compressive force exerted by headgear 1); wherein each of the securing straps are configured with an open space  (121,131) such that portions of the respective securing straps are located above and below the patient’s ears, without covering the ears, when the securing straps are fastened together (see paras. [0042] and [0045], and Fig. 4 which shows the open spaces positioned over the ears).
As regards claim 2, Kimock et al. discloses the suboccipital compression pad of claim 1, wherein proximal ends of the securing straps diverge into upper and lower rear straps (122,123 and 132, 133) to form the open space (see Figs. 4 and 7).
As regards claim 11, Kimock et al. discloses a suboccipital compression pad assembly pad (flexible band 100, which comprises a central portion 110) comprising: a plurality of straps configured to wrap around the head of a patient straps (constituted by first elastic portion 120 and second elastic portion 130); and a pad (110, which is constructed from two or more layers of elastic band material having a core comprising neoprene rubber, styrene–butadiene rubber etc., see para. [0032]) configured to compress (the core materials of neoprene and styrene-butadiene rubber are compressible) against the patient’s suboccipital region when first ends of the straps are fastened to one another proximate the patient’s forehead (see Figs. 3 and 4 and para. [0090] which discloses the compressive force exerted by headgear 1 which comprises band 110).
As regards claim 12, Kimock et al. discloses the suboccipital compression pad assembly of claim 11, wherein the pad is configured as a pouch to hold a predetermined amount of solidifier material (the neoprene rubber, a solidifier material is received between the elastic band material layers that form a pouch).

Alternative Rejection As regards claim 1, Kimock et al. discloses medical headgear that anticipates Applicant’s presently claimed invention.  More specifically, Kimock et al. discloses suboccipital compression pad (flexible band 100, which comprises a central portion 110), comprising: a pad member (110, which is constructed 
As regards claim 8, Kimock et al. discloses the suboccipital compression pad of claim 1 (alternative rejection), wherein the pad member comprises a pouch configured to receive one or more compressive materials that are conformable to the occipital region (the neoprene rubber is received between the elastic band material layers that form a pouch).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,173,763 (“Gilmer”).
As regards claim 11, Gilmer et al. discloses force distribution method and apparatus for neonates at risk of cranial molding that anticipates Applicant’s presently claimed invention.  More specifically, Gilmer et al. discloses a suboccipital compression pad assembly (100, see Figs. 2 and 3) comprising: a plurality of straps (120, clearly shown in Fig. 2) configured to wrap around the head of a patient (see Fig. 1); and a pad member (128 constructed from polyethylene foam or gel, gels are compressible) configured to compress against the patient’s suboccipital region when first ends of the straps are fastened to one another proximate the patient’s forehead (see Fig. 1 and col. 6, lines 59-62, which discloses that pad 128 is positioned below the occipital protuberance, i.e., suboccipital; and col. 6, lines 38-41 which discloses that the head strap portion 120 may further comprise an elastic material to provide a compression force sufficient to maintain the 100 on the subjects head, thus since the strap portion provides a compression force, all portions of the assembly are compressed so as to maintain it on the head). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimock et al. 
As regards claim 3, Kimock et al. discloses the suboccipital compression pad of claim 2, except wherein the upper rear straps are configured to be selectively attachable to different locations of a back side of the pad member.  It would have been obvious to In re Stevens, 212 F.2d 197, 11 UPQ 284 (CCPA 1954).  In the instant case, it would have been desirable to allow the upper rear straps to be selectively adjustable to the rear of the pad member in order better fit the heads and ears of users with positional plagiocephaly or craniosynotosis since their heads are abnormally shaped and their ears may not be vertically aligned.
As regards claim 4, modified Kimock et al. discloses the suboccipital compression pad of claim 3, except wherein the upper rear straps are configured with VELCRO® fastening members so as to be selectively attachable to the back side of the pad member.  However, Kimock et al. discloses that the distal ends of the straps are constructed with hook and loop material.  The Office contends that it would have been obvious to one having ordinary skill in the art to have chosen hook and loop fastening material as the material on the proximal ends of the straps in order to selectively attach the straps to different locations on the back side of the pad member since hook and loop material has already been chosen as the fastening material on the distal ends to selectively attach the distal ends to one another.
As regards claim 5, Kimock et al. discloses the suboccipital compression pad of claim 2, except wherein the lower rear straps are configured to be selectively attachable to different locations of the back side of the pad member. It would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified In re Stevens, 212 F.2d 197, 11 UPQ 284 (CCPA 1954).  In the instant case, it would have been desirable to allow the lower rear straps to be selectively adjustable to the rear of the pad member in order better fit the heads and ears of users with positional plagiocephaly or craniosynotosis since their heads are abnormally shaped and their ears may not be vertically aligned.
As regards claim 6, modified Kimock et al. discloses the suboccipital compression pad of claim 2, except wherein the upper and lower rear straps are configured to be selectively attachable to different locations of the back side of the pad member.  It would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Kimock et al. with upper and lower rear straps configured to be selectively attachable to different locations of a back side of the pad member via outer surface (101a) since it has been held that the provision of adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 11 UPQ 284 (CCPA 1954).  In the instant case, it would have been desirable to allow both the upper and lower rear straps to be selectively adjustable to the rear of the pad member in order better fit the heads and ears of users with positional plagiocephaly or craniosynotosis since their heads are abnormally shaped and their ears may not be vertically aligned.
As regards clam 7, Kimock et al. discloses the suboccipital compression pad of claim 2, except wherein the upper and lower rear straps of one of the securing straps Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As such, absent a critical teaching and/or a showing of unexpected results derived from the design of having the upper and lower rear straps of one of the securing straps are longer than the upper and lower rear straps of the other of the securing straps, the Office contends that it would have been an obvious to one having ordinary skill in the art before the effective time of filing to have modified the length of the upper and lower straps of one of the securing straps such that they are longer than the upper and lower securing straps of the other securing strap to order to better fit the heads and ears of users with positional plagiocephaly or craniosynotosis since their heads are abnormally shaped and their ears may not be vertically aligned.
As regards claim 13, Kimock et al. discloses the suboccipital compression pad assembly of claim 12, except wherein the pouch is attached to second ends of the straps such that the second ends can be selectively positioned relative to the pouch to adjust a position of the straps relative to the patient’s ears.  It would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Kimcock et al. with the second ends of the straps configured to be selectively positionable relative to the pouch since it has been held that the provision of In re Stevens, 212 F.2d 197, 11 UPQ 284 (CCPA 1954).  In the instant case, it would have been desirable to allow the second ends of the straps to be selectively adjustable to pouch in order better fit the heads and ears of users with positional plagiocephaly or craniosynotosis since their heads are abnormally shaped and their ears may not be vertically aligned.
As regards claim 14, modified Kimock et al. discloses the suboccipital compression pad assembly of claim 13, wherein the first ends of the straps are configured to be fastened to one another at various locations (along the length of fasteners) to adjust compression of the pad against the patient’s suboccipital region (see Figs. 3 and 4 and para. [0090] which discloses the compressive force exerted by headgear 1 which comprises band 110).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimock et al. in view of U.S. Patent No. 8,088,141 (“Reyna”).
As regard claim 9, Kimcock et al. discloses the suboccipital compression pad of claim 8, except wherein the pouch is selectively sealable to contain the one or more compressive materials received therein.  However, Griffin et al. in an analogous device (10) teaches it is known to provide a headband having pad-like members selectively sandwiched (48,50,52) between a pouch (cover member and a central portion) for  providing a more concentrated compressive force to the user’s head (see col. 3, lines 39-65). 
In view of Reyna, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Kimock et al. the two bands are selectively sealable in order to allow the foam core to be reversibly positionable and varied within the two elastic band material in order to achieve the predictable result of providing a more concentrated compressive force to the user’s head when desired.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimock et al. in view of U.S. Patent Application Publication No. 2014/0237703 (“Tatco”).
As regards claim 10, Kimock et al. discloses the suboccipital compression pad of claim 1 (alternative rejection), except wherein the pad member comprises a gel material that is conformable to the occipital region.  Tatco in its analogous compression pad (headband 100) that comprises a pad member (200 is constructed from soft and flexible foam rubber or gel padding, see para. [0021]) surrounded by cloth covering (102 is constructed from elastic material, see para. [0018]) for the purpose of softening or spreading out a blow. 
Since both Kimock et al. and Tatco disclose pads comprising cushioning material surrounded by elastic material for the purpose of cushioning a user’s head, it would have been obvious to one having ordinary skill in the art before the effective filing date to have substituted the rubber foam of Kimock et al. for the rubber foam or gel foam of Tatco to achieve the predictable result providing cushioning to a user’s head.  Further, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses devices securable around the head of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786